Order issued October 18, 2012




                                               In The
                                         Lnurt tif Ana1
                               FifI1! Oitrict uf       lixui it       3I1ILu
                                           No. 05-1 1-01280-CV


                                      IN RE DAVID SCOT LYND


                             On Appeal from the 256th Judicial District Court
                                          Dallas County, Texas
                                  Trial Court Cause No. DF-08-00007


                                              ORDER
          The clerk’s record in this case is overdue. By letter dated November 11, 2011 we directed the
district clerk to file the record within fifteen days. To date, the district clerk has not filed the clerk’s
record, nor otherwise corresponded with the Court regarding the status of the clerk’s record.
          Accordingly, this Court ORDERS the Dallas County District Clerk to file, within TEN DAYS
of the date of this order, either the clerk’s record or written verification that appellant has not been
found indigent and has not paid for the record. We notifj’ appellant that      f we receive verification he
is not indigent and has not paidfor the record we will, witho ui flirther notice, dismiss the appeal. See
1EX.   R. App. P. 37.3(b).
          We DIRECT the Clerk to send copies ofthis order, by electronic transmission, to the following
person:
Gary Fitzsimmons
Dallas County District Clerk
George L. Allen, Sr. Courts Building
600 Commerce Str., Suite 103
Dallas, Texas 75202


                                                                  /
                                                                           /        /,



                                                         CAROLYN WJHT
                                                         CHIEF SUSTICE